DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on April 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers: 8,747,416; 8,888,788; 9,433,428; and 10,206,698 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-20 are hereby allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have overcome the previous rejection(s). Specifically, the prior art of record does not teach or render obvious a device for generating shockwaves to crack calcified lesions comprising an elongate member at least partially surrounded by a balloon fillable with a conductive fluid with a first insulated wire having a non-insulated portion defining a first inner electrode and a second insulated wire having a non-insulated portion defining a second electrode where the second inner electrode is circumferentially offset from the first inner electrode;  and a conductive sheath with first and second arcuate cutouts mounted on the elongate member such that the first arcuate cut out is alighted with and spaced from the first inner electrode to define a first gap and the second arcuate cut out is alighted with and spaced from the second inner electrode to define a second gap so that when the balloon is filled with the conductive fluid and a 
The closest prior art is Hawkins (US PG Pub 2011/0166570) in view of Truckai (US PG Pub 2010/0305565) and Filip (US Pat. No. 5,154,722). Hawkins teaches a device for cracking calcified lesions which employs two electrodes to generate a shockwave. Truckai teaches arcuate cut outs in an insulating layer of a treatment device. Filip teaches a shockwave generating device featuring first and second electrodes connected in a series to generate a shock wave. However, none of the references teach or suggest an arrangement where current travels along a path extending from the first inner electrode across the first gap to the conductive sheath and from the conductive sheath across the second gap to the second inner electrode to define a series electrical connection in order to generate two shock waves at two locations (both the first and second gaps). The prior art references only teach the generation of a single shockwave.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Tuesdays, and Thursdays 11-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771           
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771